PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

ZILKA-KOTAB, PC- IBM
1155 N. 1ST ST.
SUITE 105
SAN JOSE, CA 95112

In re Application of: Douglas Smith
Serial No.: 15793865         
Filed: October 25, 2017
Docket: AUSP022A/AUS920150441US02
Title: IDENTIFYING KEY WORDS WITHIN A PLURALITY OF DOCUMENTS
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition to 181 to invoke Supervisory Authority of the Director and require the Examiner to withdraw the finality of the rejection filed on 07 December 2020.

The petition is GRANTED.

REVIEW OF FACTS

A Non-Final Office Action was mailed on 15 May 2020, rejecting claims 1-2, 5-8, and 10 under 35 USC 103 as unpatentable over Li et al (U.S. Patent Application Publication 2012/0109932) in view of Gallagher et al. (U.S. Patent Application Publication 2009/01777463) and further in view of Surendran (U.S. Patent No. 7,711,737). Claim 3 was rejected as unpatentable under 35 USC 103 over Li et al., Gallagher et al., and Surendran, and further in view of Jain et al. (U.S. Patent Application Publication 2016/0299955) and Cox (U.S. Patent Application Publication 2007/0050187). Claim 4 was rejected as unpatentable under 35 USC 103 over Li et al., Gallagher et al., and Surendran, and further in view of Jain et al. Claim 9 was rejected as unpatentable under 35 USC 103 over Li et al., Gallagher et al., Surendran, and Cox. 

Applicant filed arguments and amendments on 13 July 2020. Claims 1-7, 9, and 10 were not amended, claim 8 was amended, and claims 11 and 12 were added.

A Final Office Action was mailed on 16 October 2020, rejecting claims 1-2, 5-8, and 10 under 35 USC 103 as unpatentable over Li et al. in view of Gallagher et al. and further in view of Surendran. Claim 3 was rejected as unpatentable under 35 USC 103 over Li, Gallagher, Surrendran, and further in view of Jain et al. and Cox. Claim 4 was rejected as unpatentable under 35 USC 103 over Li, Gallagher, and Surrendran, and further in view of Jain et al. Claim 9 was rejected as unpatentable under 35 USC 103 over Li et al, Gallagher et al., Surendran, and Cox.

Applicant filed the instant petition on 07 December 2020, seeking withdrawal of the finality of the Final Office Action mailed 16 October 2020.


REGULATION AND PRACTICE
MPEP 706.07(a) states, in relevant part:
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

MPEP 1207.03(a) states, in relevant part:
If a situation arises that does not fall neatly within any of the following examples, it is recommended that the examiner identify the example below that is most analogous to the situation at hand, keeping in mind that "the ultimate criterion of whether a rejection is considered ‘new’ * * * is whether appellants have had fair opportunity to react to the thrust of the rejection." Kronig, 539 F.2d at 1302, 190 USPQ at 426.


ANALYSIS AND DECISION

Petitioner argues that the finality of the Final Office Action mailed 16 October 2020 was improper because the Examiner introduced a new ground of rejection in the Final Office Action that was neither necessitated by amendment of the claims nor based on information submitted in an Information Disclosure Statement. 

In particular, Petitioner argues that the Final Office Action relies on different portions of the cited references to reject the claimed “weighting each word within the predetermined number of word combinations according to a plurality of factors including a number of different word combinations within the first group of textual data that include the word to create a plurality of weighted key words,” as recited in claim 1.

A review of the record shows that the Non-Final Office Action relied on Li el al. at [0046] to teach the entire disputed limitation. The Final Office Action, however, relies on Li to teach “weighting each word within the predetermined number of word combinations according to a plurality of factors to create a plurality of weighted key words,” and then states that “Li et al. fails to teach that the plurality of factors include a number of different word combinations within the first group of textual data that include the word” (see page 5 of the Final Office Action). The Final Office Action then cites to Gallagher to cure the deficiency. 

A position or rationale that changes the “basic thrust of the rejection” will give rise to a new ground of rejection. A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See MPEP 1207.03(III). The reliance upon Gallagher to teach 

Accordingly, the petition is GRANTED. 

The application will be placed on the examiner’s docket for further action.

Any inquiry concerning this decision should be directed to Brannon Smith, Quality Assurance Specialist, at (571) 270-1601. 

/SEEMA S RAO/Director, Art Unit 2100